TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00595-CV


Harriet "Hatsy" Heep Shaffer, Appellant

v.


Alien, Inc.; Strategic Land Management Consultants, L.L.C.; Clark Wilson
Homes, Inc.; Capital Pacific Holdings, L.L.C.; Gary Bradley; Bradley
Development, Inc.; SH-45 Development, L.L.P.; SH-45
Development, G.P., Inc.; and Lazarus
Development, L.L.P., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. GN002699, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

	Appellant Harriet "Hatsy" Heep Shaffer has filed a motion to dismiss this appeal.  We
grant the motion and dismiss the appeal. (1) See Tex. R. App. P. 42.1(a).

  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Appellant's Motion

Filed:   November 4, 2005
1.        Shaffer's appeal was abated due to bankruptcy.  See 11 U.S.C. § 362; Tex. R. App. P. 8. 
Shaffer's motion to dismiss has been authorized by the bankruptcy trustee; it appears that all stays
are now lifted pursuant to the Chapter 11 confirmation plan of July 26, 2005.